Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 08/12/2021 has been considered by Examiner and made of record in the application file.

Election/Restrictions

2.	This application contains claims directed to the following patentably distinct species of the claimed invention: 

Claims 1-20 are directed to two species as illustrated in figures 1-4. Two species are identified as below.

Species 1 – claims 1-7 and 13-20 directed to a method performed by one or more computing systems for generating a 3D representation of a 3D image of a target volume from target views representing a scan of the target volume, the method comprising: generating an initial 3D representation by inputting the target views to a convolutional neural network (CNN) that is trained to generate a 3D representation from target views; and reconstructing the 3D representation from the target views and the initial 3D representation, as shown in figures 1-2 of the application.

Species 2 – claims 8-12 directed to a method performed by one or more computing system for generating 2D slices of a 3D image of a target volume, the method comprising: receiving a target sinogram collected during a computed tomography scan of the target volume, each target view of the target sinogram being collected by an X-ray detector that detects X-rays transmitted by an X-ray scanner through the target volume, each target view associated with an angle from which the target view was collected; inputting the target sinogram to a convolutional neural network (CNN) to generate predicted 2D slices of the 3D image, the CNN being trained using training 2D slices of training 3D images; initializing 2D slices to the predicted 2D slices; and reconstructing final 2D slices of the 3D image from the target sinogram and the initialized 2D slices, as shown in figures 3-4 of the application. 

3.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.

4.	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

8.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649